Citation Nr: 1547646	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  09-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected Type II Diabetes Mellitus, retinopathy, and peripheral vascular disease (PVD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972 and from April 1974 to January 1992.

He appealed to the Board of Veterans' Appeals (Board/BVA) from June 2009 and April 2010 decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, in support of this claim (also another that he also had appealed), the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in his claims folder, so of record.

In a May 2013 decision, the Board denied this claim of entitlement to service connection for hypertension, alleged to be secondary to service-connected Type II Diabetes Mellitus.  The Veteran appealed the Board's denial to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a January 2014 Order, the Court granted a Joint Motion for Partial Remand, vacating the portion of the Board's decision that had denied entitlement to service connection for hypertension and remanding this claim back to the Board for further development and readjudication in compliance with directives specified. 

Subsequently, in September 2014, after receiving the case back from the Court, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development, including obtaining a VA medical nexus opinion concerning the etiology of the Veteran's hypertension, to specifically include considering whether this disease at issue was caused or aggravated by his 
service-connected Type II Diabetes Mellitus or upper and lower extremity peripheral neuropathy.  A VA compensation examination since was performed in November 2014.  But because the examination report required clarification as to when the Veteran's hypertension was diagnosed, and because he had raised an additional theory of entitlement, the Board again remanded the claim in July 2015.  Unfortunately, as will be explained below, this claim requires still further development before being readjudicated on appeal, so the Board is again remanding it to the AOJ.

VA processed this appeal entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account these electronic records.


REMAND

The Board sincerely regrets the even further delay that will result from again remanding this claim.  Nevertheless, because there has not been compliance, even acceptable substantial compliance, with the previous remand instructions, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board's most recent July 2015 remand directed that a new VA examination be conducted for supplemental comment concerning the etiology of the Veteran's hypertension.   The directive specifically indicated that the Veteran's claims file, including a complete copy of that remand, was to be made available to and reviewed by the examiner for the history of this disease.  The examiner was to specifically address "the likely time of onset of the Veteran's hypertension, and what specific evidence supports such determination."  If the examiner found that the Veteran's hypertension did not incept during his service, or within one year following his separation from service (i.e., during the presumptive period), then he or she was asked to opine on the likelihood that any of the Veteran's service-connected disabilities, to specifically include his retinopathy and PVD, were either causing or aggravating his hypertension.  So, in short, opinions were needed regarding direct, presumptive and secondary service connection.

In response to that July 2015 remand directive, a VA examination was performed in August 2015.  The examiner conceded that the Veteran's claims file was not reviewed, only instead his military service treatment records (STRs).  In the diagnosis section of the examination report, the examiner indicated the Veteran had been diagnosed with hypertension.  However, when asked for the date of diagnosis, the examiner indicated "???" as a response.  When asked to describe the Veteran's medical history, the examiner wrote "Vet states that he has had HTN since 90's.  Records are not available.  Vet is also claiming HTN as sec to his DM type 2 and its complications."  The examiner then provided an opinion that the Veteran's condition (referring to the hypertension) was less likely than not proximately due to or the result of the Veteran's service-connected condition.  

Because the examiner did not review the Veteran's claims file, as requested in the July 2015 remand, the examiner failed to consider the Veteran's complete medical history.  As importantly, the examiner also failed to address the question of the likely time of onset of the Veteran's hypertension and, equally, failed to address the aggravation prong of a claim alternatively predicated on the notion of secondary service connection.  Regarding the latter, two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connection disability (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Consequently, there has not been the required compliance, even as mentioned substantial compliance, with the Board's July 2015 remand directives, in turn necessitating another remand of this claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A review of the record additionally indicates that the Veteran submitted a recent October 2015 statement and opinion from Dr. R.W.J., his family physician.  Dr. R.W.J. indicated the Veteran had been a patient of his for the past two years and that he had developed adult-onset diabetes mellitus (so Type II) in 1984 and hypertension in 1999.  This doctor then goes on to state that "it is clinically and physiologically probable" that the Veteran's "development of Hypertension was accelerated by endovascular injury caused by his diabetes."  However, while this private physician provided a favorable opinion, there was no underlying basis or explanatory rationale for this conclusion, and this more than anything else affects the probative value of an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Therefore, the Veteran must be provided an opportunity to have Dr. R.W.J. supplement the record with additional comment providing the required explanation.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).

Accordingly, this claim is REMANDED for the following still additional development and consideration:

1.  Advise the Veteran that he is invited to have Dr. R.W.J. provide explanatory rationale for the favorable opinion expressed in the recent October 2015 statement submitted to VA.

2.  Send the claims file back to the VA examiner who provided the most recent August 2015 examination and opinion and have him provide necessary supplemental information.  In particular, the entire claims file, including especially a complete copy of this remand and those prior, must be made available for review of the relevant medical and other history.  This evaluating clinician must confirm in this supplemental report that the evidence in the claims file has been reviewed, so considered.

After this review, this examiner should provide opinions on the following:

a)  The likely time of onset of the Veteran's hypertension and what specific evidence in the file supports this determination. 

b)  If the Veteran's hypertension did not onset during his active military service from October 1969 to April 1972 and from April 1974 to January 1992, or within one year following separation from service to warrant presuming it was incurred during his service, what is the likelihood (very likely, as likely as not, or unlikely) that any of his service-connected disabilities, to specifically include his Type II Diabetes Mellitus, retinopathy, and PVD, alternatively are either causing OR aggravating (meaning permanently worsening as opposed to mere temporary or intermittent flare-ups or increase in symptoms) his hypertension.

Comment therefore is needed concerning all potential bases of entitlement - those being direct, presumptive and secondary service connection.

All opinions must include explanatory rationale, and the examiner must specifically address the medical treatise evidence (from Current Pharmaceutical Design and the Joslin Diabetes Research Center) cited by the Veteran in support of his claim, also the recent October 2015 statement from Dr. R.W.J..

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against it.  "Very likely" and "as likely as not" support the contended causal relationship, whereas "unlikely" weighs against the claim.

If, for whatever reason, this evaluating clinician is unavailable or unable to provide this additional comment, then have someone else do it that has the necessary competence.

Also, if, for whatever reason, the person designated to provide this additional comment cannot do so without resorting to mere speculation, it should be so stated.  But in this eventuality, it is equally important the examiner specifically support even that conclusion with a medical explanation taking into consideration all of the pertinent evidence of record, including the Veteran's self-recounted history, and addresses such matters as whether:  a) there is inadequate factual information upon which to base an opinion (e.g., the lack of medical treatment records from an earlier point in time); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition or multiple possible etiologies with none more prevalent than another; or e) whatever may be the reason the examiner is unable to provide a sufficiently definitive response.  In other words, merely saying he/she cannot respond will not suffice.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

